Citation Nr: 1533871	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-12 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent from February 23, 2010, and a rating in excess of 30 percent from February 5, 2014, for the service-connected chilblains (residuals of a cold injury) to the left foot.  

2.  Entitlement to an initial disability rating in excess of 20 percent from February 23, 2010, and a rating in excess of 30 percent from February 5, 2014, for the service-connected residuals of a cold injury to the right foot.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to September 2001.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that rating decision, the RO granted service connection for chilblains of the right foot and left foot, and assigned initial 10 percent ratings for each foot, effective from February 23, 2010.  The Veteran disagrees with the initial 10 percent ratings assigned for each foot and also disagrees with the effective date of service connection for each foot.

In February 2014, the Veteran testified at a personal hearing at VA's Central Office in Washington, D.C., before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  

In a November 2014 decision, the Board denied entitlement to an effective date prior to February 23, 2010 for the grants of service connection for the cold injury residuals of the right and left feet.  Those claims are therefore no longer before the Board on appeal at this time.  The increased rating claims were remanded back to the RO for additional development of the record in November 2014.  

As noted in the November 2014 decision, the VLJ who conducted the February 2014 hearing noted the current appellate issues at the beginning of the hearing, and asked questions during the hearing to clarify the appellant's contentions and to determine the essence of the claim.  The VLJ also asked questions to clarify treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

During the pendency of the appeal, and before the case was returned to the Board on appeal, the RO issued a rating decision in January 2015 which increased the initial disability ratings assigned from 10 percent to 20 percent for the residuals of cold injuries to the right foot and left foot effective from February 23, 2010, the effective date of service connection; and, assigned a further increase to 30 percent for each foot effective from February 5, 2014.  

At the time of the November 2014 decision/remand, the record consisted of a paper claims file with additional records located in an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  Before the case was returned to the Board, all of the paper records were converted to the electronic record system.  The appeal is now processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In this case the Veteran has not specifically alleged that he is unemployable due to his service-connected left and right foot cold injury residuals, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to this disability.  According to the most recent VA examination in January 2015, the Veteran remains employed.  Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


FINDINGS OF FACT

1.  Prior to February 5, 2014, the Veteran's service-connected right and left foot cold injury residuals were manifested by episodic pain, numbness, and onychomycosis; it is not factually ascertainable that the Veteran's right foot and/or left foot cold injury residuals were manifested by two or more of the following in addition to the arthralgia or other pain, numbness, or cold sensitivity:  tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  

2.  Since February 5, 2014, the Veteran's service-connected right and left foot cold injury residuals have been manifested by severe pain, numbness, a constant cold feeling in both feet, hyperhidrosis, atrophy of the skin dorsal and plantar aspect with decreased digital hair bilaterally, discolored nail beds, a decreased sensation, and osteoarthritis, with an overall disability picture consistent with chronic regional pain syndrome with signs of dermatological and vascular abnormalities.  

3.  At no time during the period covered by this claim have the Veteran's service-connected right and left foot cold injury residuals been manifested by symptoms or complications which would warrant a separate rating such as amputation of toes, or cancer at the sight of the cold injury scar.  


CONCLUSIONS OF LAW

For period prior to February 5, 2014, the criteria for the assignment of a disability rating in excess of 20 percent for the left foot and right foot cold injury residuals have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.110, Diagnostic Code 7122 (2014).  

2.  For the period beginning on February 5, 2014, the criteria for the assignment of a disability rating in excess of 30 percent for the left foot and right foot cold injury residuals have not been met or nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.110, Diagnostic Code 7122 (2014).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, a pre-adjudicatory letter was sent to the Veteran in March 2010.  It provided notice of how effective dates and initial ratings are assigned for grants of service connection.  

This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated. In such instances, additional notice regarding VA's duty to notify and assist the Veteran is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, and identified VA and private treatment records have been obtained and associated with the record.  As noted in the November 2014 remand, the Veteran reported that his frost bite (cold injury) residuals worsened after his 2010 VA examination.  Another VA examination was therefore obtained in January 2015; and, private treatment records were received from the Veteran at his Board hearing in February 2014.  This evidence of record provides a fully adequate basis for determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

This case was previously before the Board in November 2014, at which time it was remanded for further development.  All development directed by the Board's prior remand in this case appears to have been accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Increased Ratings - Cold Injury

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Since the initial grant of service connection, the Veteran's cold injury residuals of the left foot and the right foot have been rated as 20 percent disabling.  Effective from February 5, 2014, an increased rating to 30 percent is assigned for each foot.  In cases such as this, where the Veteran appeals the initial rating assigned for a service-connected disability, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in all increased rating cases, it is appropriate to consider whether staged ratings are warranted because separate ratings should be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's cold injury residuals are currently rated under Diagnostic Code 7122 for cold weather injury residuals of the right and left lower extremities.  Under that regulation, a 30 percent disability rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following:  tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A 20 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.104.

A June 2010 examination conducted by the QTC medical group on a fee basis for VA indicates that the Veteran had pain in his feet with cold sensitivity, numbness, and nail abnormalities.  See also, private treatment records dated in 2003 from Advanced Pace Foot; and, private treatment records from Dr. Ribeiro dated May 2007 and October 2007.  

Although the Veteran reported to the June 2010 examiner that he had profuse sweating, abnormal sensation, changes in skin color, disturbances of nail growth, the feeling of a cold body in hot weather, edema and pain, the examiner indicated that he had no recurrent fungal infections, breakdown of the frostbite scars, skin cancer, skin thickening, or skin thinning and joint pain.  Likewise, the Veteran reported that he did not experience any overall functional impairment from this condition.  Examination of the extremities revealed persistent coldness, but there were no findings of ischemic limb pain at rest, no gangrene, no deep ischemic ulcer or atrophic skin changes.  Likewise, the examiner found that Raynaud's Syndrome was not present.  Examination of the right foot revealed tenderness, but there was no painful motion, no edema, no disturbed circulation, no weakness, no atrophy of the musculature, no heat, no redness and no instability.  Examination of the left foot revealed tenderness and painful motion, but no edema, no disturbed circulation, no weakness, no atrophy of the musculature, no heat, no redness, and no instability.  All peripheral pulses were 2+.  Neurological examination of the lower extremities revealed normal motor and sensory function.

The examiner specifically indicated that the Veteran's cold injury residuals did not include discoloration, edema, abnormal skin texture, evidence of fungal infection, ulceration, deformity, atrophy, loss of tissue, loss of digits.  The temperature of the injury was cold, skin moisture was normal to touch, there were no missing nails and hair growth was normal.  X-rays were negative for arthritis of either foot.  

In summary, a review of the evidence of record prior to February 5, 2014 indicates that the Veteran meets the criteria for the assignment of a 20 percent rating during that time period based on pain, coldness, numbness and periodic nail fungus or hyperhidrosis, but the overall disability picture does not suggest that the Veteran has all of the symptoms required for the assignment of a 30 percent rating all of the time, or even at the same time.  The records show that the Veteran had a nail fungus, but that was treated and was not present at the time of the June 2010 examination.  

Moreover, although the Veteran claimed that he suffered from profuse sweating, edema, and sensory disturbance, these assertions are outweighed by the 2010 examiner's objective findings that no such conditions were present during the examination.  This indicates that the Veteran may have these symptoms, as he is certainly competent to state so, but he hasn't shown that the symptoms are persistent or frequent.  Moreover, even if the Veteran had these additional symptoms on occasion, he specifically stated in his August 2011 Notice of Disagreement that he believed his overall symptoms more closely approximate the next higher [20 percent] rating (at that time, the Veteran's cold injury residuals were assigned 10 percent ratings for each foot).  Thus, it appears that the Veteran agrees that the initial increased rating of 20 percent, effective from February 23, 2010 is the proper rating for that time period.  As such, a higher 30 percent rating is not warranted for the time period prior to February 5, 2014.  

At the Veteran's Board hearing in February, 2014, the Veteran reported that his cold injury residuals had worsened since the 2010 examination.  This is the first evidence that the cold injury residuals had worsened.  

These assertions are supported by a February 2014 private clinical record from Dr. Mendelsohn.  At that time, the Veteran reported nerve pain, clamminess, and a numbing sensation in both feet.  He reported that his feet feel cold constantly, and that the condition seemed to be worsening over time.  It had become very uncomfortable to walk or stand and he had difficulty finding shoes that were not painful.  

On examination, skin texture was notably moist; there was atrophy of the skin dorsal and plantar aspect with decreased digital hair bilaterally.  Nail beds were discolored.  Neurological examination revealed decrease sharp dull-like touch sensations plantarly with hypersensitivity distally.  Pain levels were consistent with regional pain syndrome showing signs of dermatological and vascular abnormalities.  

Similarly, a VA examiner in January 2015 indicated that the Veteran's cold injury residuals of both feet included cold sensitivity, numbness, hyperhidrosis (abnormally increased sweating), and locally impaired sensation.  Additionally, 2014 x-rays revealed osteoarthritis of the feet, bilaterally.  

Based on the medical evidence and hearing testimony, the Board finds that the Veteran's cold injury residuals increased in severity after the June 2010 VA examination, but the first evidence showing that a higher rating was warranted comes from the Veteran's February 5, 2014 hearing testimony.  That testimony, along with the subsequent private and VA examinations in February 2014 and January 2015, respectively, shows that the Veteran meets the criteria for the assignment of a 30 percent rating beginning on the date that he testified that his condition worsened.  Beginning on February 5, 2014, the Veteran's symptoms included arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following:  tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  As such, the RO correctly assigned a 30 percent disability rating effective from February 5, 2014 for both the right foot and left foot cold injury residuals.  An evaluation of 30 percent is the maximum evaluation under Diagnostic Code 7122.

The Board has also considered whether consideration of an extraschedular rating is warranted, and, whether a separate disability rating is assignable for other associated symptoms not listed in the rating criteria for cold injury residuals.  

Under Note (1) of Diagnostic Code 7122, amputations of fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy should be separately evaluated under other diagnostic codes.  

In this case, the Veteran's symptoms are contemplated by the rating criteria for cold injury residuals under Diagnostic Code 7122, and he does not have additional conditions resulting from the cold injury such as amputation of toes or cancer at the cold injury scar site that are unaccounted for.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the specific manifestations of the Veteran's cold injury residuals of the right and left feet.  The Veteran reports pain, numbness, cold sensation, arthralgia, loss of sensation, toe nail fungus, and excessive moisture.  All of these symptoms are listed in the criteria for rating cold injury residuals under Diagnostic Code 7122.  The rating criteria are therefore adequate to evaluate the Veteran's cold injury residuals of the right and left feet.  Further, the record does not suggest, and the Veteran does not contend that referral for extraschedular consideration is warranted with regard to the combined effect of the Veteran's service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

	(CONTINUED ON NEXT PAGE)


















ORDER

A rating in excess of 20 percent for residuals of a cold injury to the left foot prior to February 5, 2014, is denied.  

A rating in excess of 20 percent for residuals of a cold injury to the right foot prior to February 5, 2014, is denied.  

A rating in excess of 30 percent for residuals of a cold injury to the left foot since February 5, 2014, is denied.  

A rating in excess of 30 percent for residuals of a cold injury to the right foot since February 5, 2014, is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


